UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 SHEAR MOBILITY, LLC d/b/a
 AFFORDABLE GROOMING SHEARS,

              Plaintiff,
                                                        18-CV-163
       v.                                               DECISION AND ORDER

 MAURICE STOLL and
 SHARON STOLL,

              Defendants.



      On January 31, 2018, the plaintiff commenced this action seeking damages and

a declaratory judgment in connection with alleged wrongful conduct involving the

plaintiff’s website. Docket Item 1. On April 16, 2018, this Court referred the case to

United States Magistrate Judge Jeremiah J. McCarthy for all proceedings under 28

U.S.C. § 636(b)(1)(A) and (B). Docket Item 15. On April 13, 2018, the defendants

moved to dismiss the complaint for lack of personal jurisdiction, Docket Item 14;

on June 4, 2018, the plaintiff responded, Docket Item 20; and on July 2, 2018, the

defendants replied, Docket Item 23. On October 10, 2018, Judge McCarthy issued a

Report and Recommendation ("R&R") recommending that the defendants' motion be

denied. Docket Item 24. The parties did not object to the R&R, and the time to do so

now has expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

      A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72

requires a district court to review the recommendation of a magistrate judge to which no

objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge McCarthy's R&R as well as the parties’ submissions to him. Based on

that review and the absence of any objections, the Court accepts and adopts

Judge McCarthy's recommendation to deny the defendants' motion to dismiss the

complaint for lack of personal jurisdiction.

         For the reasons stated above and in the R&R, the defendants' motion to dismiss,

Docket Item 14, is DENIED. The case is referred back to Judge McCarthy for further

proceedings consistent with the referral order of April 16, 2018, Docket Item 15.



         SO ORDERED.

Dated:         March 14, 2019
               Buffalo, New York



                                                s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                               2
